Exhibit 10.34

 

November 19, 2004

 

Mr. C. William Zadel

9 North Bay Road

Osterville, MA 02655

 

Dear Bill:

 

You have advised the Board of Directors of Mykrolis Corporation (“Mykrolis”)
that you plan to retire as Chief Executive Officer and Chairman of the Board of
Directors. The Mykrolis Board of Directors wishes to clarify the timing of your
retirement and to assure your successor that you will be available to advise and
consult with him as well as with the Board when and as needed. This letter is to
specify the terms and conditions surrounding your retirement from those
positions and of your continued employment by Mykrolis.

 

1. Retirement from Current Positions. You will retire as Chief Executive Officer
of Mykrolis immediately prior to the election of your successor by the Board of
Directors. You will continue to serve as a Class III Director and as Chairman of
the Board until December 31, 2004 on which date you will resign from both
positions. You agree that, effective January 1, 2005, the Executive Termination
Agreement, dated October 19, 2001 and the Indemnification Agreement, dated April
1, 2001, in each case between you and Mykrolis shall terminate and shall be of
no further force or effect with respect to periods after that date. You agree to
resign from all positions that you hold with Mykrolis subsidiaries.

 

2. Current Compensation. Your current base salary will continue through December
31, 2004, at which time it will terminate. As an employee at year end, you will
be eligible to receive an award under the Mykrolis Incentive Plan (“MIP”) for
fiscal year 2004, based on your 2004 compensation in accordance with the terms
of the MIP and the discretion of the Board. You will also be eligible under the
Mykrolis Savings and Investment Plan to participate in employer matching
contributions through December 31, 2004 as well as to share in the allocation of
the employer discretionary profit sharing contribution for 2004 in accordance
with the terms of that plan.

 

3. Stock Options. Effective December 31, 2004, you agree to forfeit the options
to purchase Mykrolis Common Stock covering an aggregate of 176,603 shares which
remain unvested as of that date. You shall retain all options to purchase
Mykrolis Common Stock which are vested as of that date. Upon your retirement
from employment in the position described in paragraph 4 below at age 62 or
greater and 10 years of service, you will be entitled to the special exercise
period specified in the grant agreements with respect to your vested options.

 

4. Continued Employment; Duties. Mykrolis agrees to continue to employ you as
C.E.O. Emeritus and you agree to accept this position. In this new position your
duties shall be to provide such consultation and advice with respect to past
business strategies and future strategic direction of Mykrolis as the Chief
Executive Officer and the Chairman of the Board of Directors may, from time to
time, direct and to perform such other duties consistent with your status as a
former chief executive officer of Mykrolis as either of them may specify. In the
performance of your duties hereunder,

 

Exhibit Volume Page 12 of 84



--------------------------------------------------------------------------------

you will report to and will serve under the direction and control of the
Chairman of the Board and will be subject to all of the employment policies,
rules and regulations of Mykrolis as from time to time in effect. As an employee
you agree to comply with the Mykrolis Code of Conduct in the performance of your
duties hereunder. You agree to travel to Mykrolis’s headquarters or other
location as necessary to perform services hereunder requested by the Chief
Executive Officer or the Chairman of the Board. You agree to address matters
assigned to you hereunder in the priority with which they are assigned and to
submit oral or written reports concerning your work on a routine basis. For the
duration of the new employment period specified in paragraph 5 below: (i) your
Mykrolis email box and access through the Mykrolis firewall to MYKONLINE™ shall
be continued; and (ii) you shall be entitled to continue to use your Mykrolis
laptop computer for the performance of your duties for Mykrolis. At the
termination of your employment under this Agreement, you agree to return the
laptop computer in good condition, normal wear and tear excepted. In addition
Mykrolis will provide you with an office in its Billerica Headquarters when and
as needed and will hire such assistants as may be necessary and appropriate to
support the performance of your duties hereunder. You shall have the right,
without affecting your compensation or status as an employee hereunder, to
accept employment with any other person or corporation, so long as: (A) such
employment does not interfere with the performance of your duties hereunder or
otherwise give rise to a conflict of interest; and (B) such employment is not in
a business competitive with the business of Mykrolis and will not cause you to
violate the provisions of paragraphs 8 or 9 below.

 

5. New Employment Period. Your employment as C.E.O. Emeritus will commence
January 1, 2005 and will continue through April 30, 2006, unless extended by
mutual agreement.

 

6. Compensation in New Position; Expenses. As C.E.O. Emeritus you will be paid a
base salary at the rate of Forty Thousand Dollars ($40,000.00) per year, payable
bi-weekly. Federal and State taxes will, of course, be withheld from your
bi-weekly payments and you will be issued a Form W-2 each year. During your
employment hereunder you shall be authorized to incur necessary and reasonable
travel and other business expenses in connection with your duties hereunder.
Mykrolis shall reimburse you for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with
Mykrolis’s travel reimbursement policies as from time to time in effect.

 

7. Benefits. Through December 31, 2004, you shall continue to be eligible for
those benefits provided by Mykrolis to its regular full time employees. From and
after January 1, 2005, it is anticipated that you will be a limited part time
employee and, as such, not eligible to continue participation in the Mykrolis
benefit plans other than at your cost through COBRA. You shall be eligible to
continue to participate in the Mykrolis Savings and Investment Plan to the
extent that you meet the annual service threshold requirements. Your
participation in the Mykrolis Incentive Plan shall be at a 20% level at target
performance and shall be prorated in accordance with the procedures applicable
to part time employees; as is the case with all senior executive participants,
awards to you under the MIP shall be at the discretion of the Mykrolis Board of
Directors. To the extent that you meet the eligibility requirements specified in
the respective Mykrolis benefit plans, you shall be entitled to participate in
those benefit plans on the same basis as other part time employees with
comparable hours of work.

 

Exhibit Volume Page 13 of 84



--------------------------------------------------------------------------------

8. Covenant not to Compete. During the employment period specified above, you
agree that you will not promote, participate or engage in any business on behalf
of any Direct Competitor of Mykrolis, whether you are acting as owner, partner,
stockholder, employee, broker, agent, principal, trustee, corporate officer,
director, consultant or in any other capacity whatsoever; provided, however,
that this will not prevent you from holding for investment up to 1% of any class
of stock or other securities quoted or dealt in on a recognized stock exchange.
For purposes of this paragraph, a “Direct Competitor of Mykrolis” means any
person engaged in the sale of: (i) liquid and gas delivery subsystems,
components and consumable products used to measure, deliver, control and purify
the process liquids, gases and chemicals, as well as the deionized water and
photoresists that are used in the semiconductor manufacturing process; or (ii)
other related products, such as flat panel displays, high purity chemicals,
photoresists, solar cells, gas lasers, optical and magnetic storage devices and
fiber optic cables. You also agree that during the employment period specified
above you will not take any action to interfere, directly or indirectly, with
the goodwill of Mykrolis, or (iii) induce or attempt to induce any person doing
business with Mykrolis to cease doing business with Mykrolis; or (iv) solicit or
entice away any director, officer or employee of Mykrolis.

 

9. Disclosure of Information. You acknowledge that as a result of your
employment by Mykrolis, you have been and will continue to make use of, acquire,
and/or add to confidential information of special and unique nature and value
relating to such matters as Mykrolis’s trade secrets, systems, procedures,
manuals, product formulas, cost information and price determination procedures,
confidential reports and lists of customers, long and mid range strategic plans,
acquisition targets, and other confidential and proprietary information. You
hereby covenant and agree that you shall not, at any time during or following
the term of your employment by Mykrolis, directly or indirectly, divulge or
disclose, for any purpose whatsoever, any of such confidential information which
has been obtained by or disclosed to you as a result of your employment by
Mykrolis and that you will use such information only for the benefit of Mykrolis
in connection with the performance of your duties hereunder.

 

10. Special Relief. In the event of a breach or threatened breach by you of any
of the provisions of Paragraphs 8 or 9, Mykrolis, in addition to and not in
limitation of any other rights, remedies, or damages available to it at law or
in equity, shall be entitled to preliminary and permanent injunctive relief in
order to prevent or to restrain any such breach by you.

 

11. Termination. Mykrolis shall be entitled to terminate your employment
hereunder by written notice in the event of: (i) your death; (ii) the breach by
you of any material provision of this agreement; (iii) your willful misconduct
in connection with your duties hereunder; (iv) the commission by you of any act
of fraud against Mykrolis or your conviction of a felony (other than a felony
related to motor vehicle laws). You shall be entitled to terminate your
employment hereunder at any time, with or without cause, by written notice to
Mykrolis.

 

Exhibit Volume Page 14 of 84



--------------------------------------------------------------------------------

12. Miscellaneous. This Agreement: (i) shall be governed by and construed in
accordance with the laws (other than the laws governing conflict of law
questions) of the Commonwealth of Massachusetts; (ii) may be amended or modified
only by written instrument signed by the party against whom enforcement is
sought; (iii) shall be binding upon and inure to the benefit of you, your heirs
and distributees, and Mykrolis, its successors and assigns. (iv) sets forth the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings; (v) is a contract
for personal services and may not be assigned or transferred by you.

 

Bill, on behalf of the Mykrolis Board of Directors, I would like to thank you
for your service to the Board and to Mykrolis. We look forward to working with
you in your new position. If the terms and conditions specified in this letter
are acceptable to you, kindly countersign the enclosed copy of this letter and
deliver it to Mykrolis’s General Counsel, Peter W. Walcott.

 

Very truly yours,

 

/s/ Michael P.C. Carns

--------------------------------------------------------------------------------

MICHAEL P.C. CARNS CHAIRMAN MANAGEMENT DEVELOPMENT & COMPENSATION COMMITTEE

 

Agreed and Accepted:

/s/ C. William Zadel

--------------------------------------------------------------------------------

C. William Zadel

 

Exhibit Volume Page 15 of 84